Citation Nr: 1118433	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-35 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person (A&A).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk





INTRODUCTION

The Veteran served on active duty from November 1989 to February 1980, and May 1981 to August 1984. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2006 rating decision in which the RO denied the Veteran's claim for SMC based on the regular aid and attendance of another person.  In January 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2009.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge in Washington, DC.  A December 2010 letter informed the Veteran that his hearing was scheduled in March 2011.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).  

In November 2009 and March 2011, the Veteran submitted additional evidence directly to the Board.  The Veteran's representative provided a waiver of initial RO consideration of the evidence in March 2011.  

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO action on the claim on appeal is warranted.


The Board notes that SMC is payable to individuals who are so helpless as a result of service-connected disability that they are in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(1) (West 2002); 38 C.F.R. § 3.350(b)(3) (2010).

Pursuant to 38 C.F.R. § 3.350(b)(3) and (4) (2010), the criteria for determining that a veteran is so helpless as to be in need of regular aid and attendance, including a determination that he is permanently bedridden, are contained in 38 C.R.R. § 3.352(a) (2010).  That regulation provides that the following will be accorded consideration in determining the need for regular aid and attendance:  inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances why by reason of the particular disability cannot be done without aid; inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect himself from hazards or dangers incident to his daily environment.

In this case, service connection has been established for schizophrenia (100 percent), coronary artery bypass surgery (100 percent), total left knee replacement (30 percent), total right knee replacement (30 percent), hiatal hernia (10 percent), and erectile dysfunction associated with schizophrenia (0 percent).  The Veteran is also in receipt of SMC under 38 U.S.C.A. § 1114(k) for loss of use of a creative organ and under 38 U.S.C.A. § 1114(s) for meeting the statutory housebound criteria.  

The Veteran underwent A&A examination in November 2005.  He then reported knee pain and shortness of breath.  The examiner noted that the Veteran could only stand for a few minutes at a time, had balance problems, and used a rollator to walk.  On examination, the examiner found that the Veteran's ability to attend to the needs of nature was limited by his lower extremities.  However, the examiner did not explain how the Veteran was limited or the extent of any such limitation.  The diagnoses included knee pain, osteoarthritis, shortness of breath, hypertension, and coronary artery disease.  The examiner concluded that the Veteran required daily personal health care services.  

Subsequent VA treatment records reflect that the Veteran lived on his own and was able to drive himself to appointments.

Documents of record also reflect that the Veteran had difficulty climbing stairs and that his daughter helped with grocery shopping.  An October 2006 letter from a VA physician noted that, due to his medication, the Veteran did not have the mental capabilities to manage his own finances.

A January 2009 VA competency examination revealed that the Veteran's thought process, communication skills, and memory were within normal limits.  At the time of the examination, the Veteran was able to drive, cook, clean, and shop.  The Veteran was adjudged competent to handle his financial affairs by a February 2009 rating decision.  

A July 2009 neuropsychological screening report revealed that the Veteran had been declining cognitively.  On examination, the examiner found that the Veteran's verbal memory, executive functioning, processing speed, and verbal fluency were impaired.  The examiner noted that the Veteran lived alone and was independent in all activities of daily living.  However, he went on to state that the Veteran could no longer drive and that he received instrumental activities of daily living assistance from his daughter several times per week.  Specifically, the examiner reported that the Veteran relied on his daughter to help him shop, since he is unable to do so on his own.

In a March 2011 statement, the Veteran claimed that he was no longer able to take care of his own grooming needs, to include bathing and shaving.  He also noted that he required his daughter's assistance to manage his finances.

Under these circumstances, the Board finds that the medical evidence currently of record is inadequate to resolve the claim for SMC based on the need for regular aid and attendance, and that a more contemporaneous VA examination-with findings responsive to the applicable criteria noted above-is needed to properly assess the current severity of the Veteran's service-connected disabilities and determine whether he is in need of the regular aid and attendance of another.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).

Accordingly, the RO should arrange for the Veteran to undergo VA A&A examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination without good cause, shall result in denial of a claim for increase, to include a claim for SMC.   See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file copies of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, the RO should obtain all outstanding VA medical records.  The claims file currently contains VA treatment records from the VA Medical Center (VAMC) in Baltimore, Maryland, dated through August 2009.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Baltimore VAMC any outstanding pertinent treatment records, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim for SMC based on the need for regular aid and attendance.  The RO's adjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim-to include evidence submitted in November 2009 and March 2011, notwithstanding the waiver of initial RO consideration.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Baltimore VAMC any outstanding pertinent records of treatment.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA A&A examination for SMC purposes, by an appropriate physician, at a VA medical facility.  

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should render specific findings as to whether the Veteran is able to dress or undress himself, or to keep himself ordinarily clean and presentable; whether he is unable to attend to the wants of nature; whether he suffers from incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment; and whether he is bedridden, i.e., whether his service-connected disabilities, through their inherent character, actually require that he remain in bed.

In rendering the above-requested opinion, the physician should consider and discuss the opinion rendered by the November 2005 A&A examiner, as well as the January 2009 VA competency examiner's opinion, along with the July 2009 neuropsychological screening report.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the appointment sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


